Title: William Smith to Abigail Adams, 20 November 1780
From: Smith, William (1755-1816)
To: Adams, Abigail


     
      Mrs. Adams
      Boston 20 Novr. 1780
     
     Cap. Davis arrived here last Thursday, by him Mr. Adams had sent a number of Letters, and was order’d to throw them over in case he was chased. He was chas’d on his passage and threw them over. Messrs. De Neufville wrote a Letter to my father inclosing one for you which was saved and have sent it by the Bearer. The packet for you will be taken care of as soon as it is out of the Vessell. A Sloop that saild in company with Davis has arrived at Providence, shou’d there be any Letters come to hand I will forward them by the first oppertunity.
     
      Yours Affectionately,
      W. Smith
     
    